DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosca (US 20110255375 A1).
Regarding claim 1, Mosca discloses [Abstract; Fig 1, 3, 6; Claim 1; 0033, 0050] a first electroacoustic transducer comprising a first active element[#1]; 
a second electroacoustic transducer comprising a second active element[#21]; 
an acoustic coupling layer arranged to acoustically couple, in use, the first active element and the second active element to a transmission medium[#4, #24 couple element to transmission medium through housing #8]; 
and a first cavity arranged between the first active element and the acoustic coupling layer to receive a first fluid[Cavity #9 and fluid #10]; 

Regarding claim 2, Mosca discloses the first fluid and/or the second fluid is at least part of the transmission medium, in use. [0003 discloses use of fluid chosen for its impedance with the medium].  
Regarding claim 3, Mosca discloses the acoustic coupling layer comprises an acoustic meta-material [0019, 0041, 0043].  
Regarding claim 4, Mosca discloses an acoustic impedance of the acoustic coupling layer changes in a longitudinal direction away from the first cavity and/or the second cavity. [0015; thickness extends longitudinally away from cavity and thickness changes acoustic impedance].  
Regarding claim 5, Mosca discloses a thickness of the acoustic coupling layer corresponds to (2n+1)λ/4 where λ is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer.  [0038 has thickness of 2λ or 3 λ].  
Regarding claim 6, Mosca discloses a thickness of the acoustic coupling layer corresponds to (n+1) λ /2 where λ is the acoustic wavelength within the acoustic coupling layer, and n is either 0 or a positive integer.[0038 has thickness of 2λ or 3 λ]  
Regarding claim 7, Mosca discloses a thickness of the acoustic coupling layer corresponds to mλ where λ is the acoustic wavelength within the transmission medium and/or within the acoustic coupling layer and m is a positive real number greater than 0.9.[0038 has thickness of 2λ or 3λ].  
Regarding claim 8,
Regarding claim 9, Mosca discloses wherein a porosity of the porous structure is in a range from about 5% to about 90% by volume of the porous structure. [0009, 0041; Fig 4, 7, Disclosure of syntatic foam layer]   
Regarding claim 10, Mosca discloses wherein the porosity changes in a longitudinal direction. [Fig 0009, 0041; Fig 4, 7, Disclosure of syntatic foam layer]   
Regarding claim 11, Mosca discloses wherein the acoustic coupling layer comprises a plurality of acoustic coupling members.  [Fig 0009, 0041-0044; Claim 6; Fig 4, 7, Dislosure of plurality of members]  
Regarding claim 12, Mosca discloses wherein the acoustic coupling members taper in the longitudinal direction. [Fig 4, 7; 0015; thickness extends longitudinally].  
Regarding claim 13, Mosca discloses wherein the acoustic coupling layer comprises an encapsulant. [0019].  
Regarding claim 14, Mosca discloses an array housing arranged to house the first electroacoustic transducer and the second electroacoustic transducer and wherein the acoustic coupling layer is arranged to extend across at least a part of a surface of the array housing. [Fig 6, 7; 0052].  
Regarding claim 15, Mosca discloses wherein the acoustic coupling layer is arranged to contact at least the part of the surface of the housing. [Fig 6, 7; 0052].  
Regarding claim 16, Mosca discloses the first transducer and/or the second transducer is a Tonpilz transducer. [0021]  
Regarding claim 17,
Regarding claim 18, Mosca discloses [Abstract; Fig 1, 3, 6; Claim 1; 0033, 0050]one or more active elements[#1, #21]; 
an acoustic coupling layer arranged to acoustically couple, in use, at least some of the one or more active elements to a transmission medium[#4, #24 couple element to transmission medium through housing #8], 
wherein the acoustic coupling layer comprises an acoustic meta-material having pores, voids and/or spacings[0009, 0041, 0043; Fig 4, 7, Disclosure of syntatic foam layer]; 
a cavity arranged between the at least some of the one or more active elements and the acoustic coupling layer to receive a fluid[cavity #9 and fluid #10]; 
and an array housing arranged to house the one or more active elements and wherein the acoustic coupling layer is arranged to extend across at least a part of a surface of the array housing [Fig 6, 7; 0052]. 
Regarding claim 19, Mosca discloses porosity of the acoustic meta-material changes in a longitudinal direction.[0009, 0041; Fig 4, 7, Disclosure of syntatic foam layer]
Regarding claim 20, Mosca discloses [Abstract; Fig 1, 3, 6; Claim 1; 0033, 0050]one or more active elements[#1, #21]; 
an acoustic coupling layer arranged to acoustically couple, in use, the one or more active elements to a transmission medium[#4, #24 couple element to transmission medium through housing #8], 
wherein the acoustic coupling layer comprises an acoustic meta-material having pores, voids and/or spacings[0009, 0041, 0043; Fig 4, 7, Disclosure of syntatic foam layer]; 
a cavity arranged between at least one of the one or more active elements and the acoustic coupling layer to receive a fluid[cavity #9 and fluid #10]; 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645